Citation Nr: 9934434	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for the residuals of 
punjii stake wounds.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neck tumors. 

5.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

6.  Entitlement to an increased (compensable) rating for 
malaria.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

The matter concerning hepatitis came before the Board of 
Veterans' Appeals (Board) from an October 1994 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  A notice of disagreement was 
received in November 1994.  A statement of the case was 
issued in December 1994.  A substantive appeal was received 
from the veteran in December 1994. 

This matter concerning a neck disability came before the 
Board from a March 1995 decision by the RO.  A notice of 
disagreement was received in April 1995.  A statement of the 
case was issued in April 1995.  A substantive appeal was 
received from the veteran in May 1995.  

Finally, the matter concerning the evaluation of the 
veteran's PTSD, came before the Board from a September 1996 
decision by the RO.  A notice of disagreement was received in 
October 1996.  A statement of the case  was issued in 
December 1996.  A substantive appeal was received in March 
1997.  

Hearings were held at the RO in October 1995 and May 1997.  
In February 1998, the case was remanded by the Board for 
additional development.  Thereafter, the veteran was informed 
that he could testify at a personal hearing at the RO before 
the Board via video-conference.  The veteran elected to do 
so, and such a hearing was conducted in September 1999 by the 
undersigned.  

The Board notes that in September 1999 the veteran filed a 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability.  This is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to 
establish that the veteran suffers from hepatitis that was 
caused or aggravated by or during his active military service 
or that is otherwise related to his military service, and the 
claim for service connection for hepatitis is thus not 
plausible.

2.  In a July 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability; the veteran did not appeal this 
denial.

3.  Additional evidence submitted since July 1989 regarding 
the claim of entitlement to service connection for a cervical 
spine disability does not tend to show the presence of a 
current cervical spine disability related to service and is 
not so significant that it must be considered by itself, or 
along with evidence previously submitted, to fairly decide 
the merits of the claim of entitlement to service connection 
for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A July 1989 rating decision which denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104(a) (1999).

3.  Evidence received since July 1989 regarding a cervical 
spine disability is not new and material, and the veteran's 
claim of service connection for this disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for hepatitis.

Background

The veteran and his representative contend, in substance, 
that the veteran suffers from hepatitis incurred in service.  
The veteran claims that while in service he was exposed to 
hepatitis while being treated for malaria.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Further, service connection will be granted when a disability 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Secondary 
service connection may also be established for a disorder 
which is aggravated by a service-connected disability.  Allen 
v. Brown, 8 Vet. App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

A review of the veteran's service medical records reveals 
that he was not treated for hepatitis while in service.  
These records do reflect that the veteran was treated for 
malaria during his service.  

A review of the post-service evidence of record reveals that 
the veteran was diagnosed with possible hepatitis and 
hepatitis B in August, September, and October 1993, and 
January and March 1994 when seen by the Family Practice 
Associates (Family Practice) in Melbourne, Florida.  In a 
January 1994 letter, John Donovan, M.D. from Family Practice 
indicated that the veteran was contagious for hepatitis B.  
The etiology of this disease is not noted in any of these 
records.  

VA outpatient treatment records dated in June, July, and 
September 1994 note that the veteran had been diagnosed with 
hepatitis B.  The July 1994 record indicates that the veteran 
was not sure how he contracted the disease, noting that he 
had been employed as an emergency medical technician (EMT) 
with a fire department and engaged in rescue and emergency 
operations.  A history of hepatitis B (given by the veteran) 
is noted in the reports of VA psychiatric examinations dated 
in September 1994, April 1996, and August 1996.  The etiology 
of the disease is not indicated in these records.  

During an October 1995 RO hearing, the veteran testified that 
while in service he was hospitalized for malaria and that 
there were patients with active hepatitis in his ward.  He 
stated his belief that he contracted hepatitis while there, 
and added that Dr. Donovan could not determine the cause of 
the hepatitis.  The veteran stated that he has been told that 
his hepatitis may have laid dormant for years. 

The report of an October 1998 VA psychiatric examination, 
notes that the veteran related his belief that he contracted 
hepatitis when he was working as a fire fighter.  

During the September 1999 video-conference hearing, the 
veteran testified that he first received treatment for 
hepatitis in 1993, and that he was told by a doctor at Family 
Practice that his hepatitis was contracted while he was 
hospitalized in service for malaria (due to his close 
proximity to patients with hepatitis).  He noted that he has 
malarial attacks about once a year.  


Analysis

The Board notes that there is competent medical evidence that 
the veteran currently suffers from hepatitis.  As noted 
above, the veteran has been variously diagnosed since 1993 
with hepatitis B, hepatitis, and possible hepatitis.  As 
such, the first requirement under Caluza - that there be 
competent evidence of current disability - is met with 
respect to this claim.  

Regarding the second requirement under Caluza - that there be 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical testimony) the Board again notes 
that the veteran served on active duty from September 1970 to 
September 1973, and that his service medical records are 
negative for treatment for or complaints of hepatitis.  The 
Board notes that neither the veteran nor his representative 
have contended that the veteran's hepatitis was caused by his 
malaria (it is noted that service connection for that 
disability was established by the RO in May 1996).  Rather, 
they contend that hepatitis was contracted in service when 
the veteran was exposed to the disease while hospitalized for 
malaria.  In any event, the service medical records do not 
support this contention.  As such, the second requirement 
under Caluza is not met in this case.

Regarding the third requirement under Caluza - that there be 
a medical nexus between an inservice injury or disease and 
the current disability - the Board points out that the 
medical evidence does not support the contention that the 
veteran's recently diagnosed hepatitis B was due to exposure 
to hepatitis in service or was otherwise related to his 
service.  The Board notes that without medical support, the 
contentions made by the veteran that he has hepatitis related 
to his military service are not competent. Espiritu.  

Along these lines, the Board notes that the veteran has 
indicated that he was told by doctors at Family Practice that 
he contracted hepatitis in service when he was treated for 
malaria alongside patients suffering from active hepatitis.  
However, records obtained from Family Practice do not support 
this contention.  

As there is no indication that the veteran suffers from 
hepatitis related to his service, the third requirement set 
forth in Caluza has not been met in this case.

In sum, the Court has specifically held that a service 
connection claim such as this one is not well-grounded if 
there is no evidence of an inservice disease or injury or if 
there is no medical evidence to link a current disability 
with a service-connected disability.  Caluza.  Accordingly, 
the Board is compelled to find that the veteran's claim of 
entitlement to service connection for hepatitis is not well-
grounded.  Therefore, VA does not have a statutory duty to 
assist the claimant in further developing this claim.  
38 U.S.C.A. § 5107 (West 1991).  



II. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

In a rating action of July 1989, the RO denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability.  The veteran was given written notification 
of this determination, but a notice of disagreement was not 
filed.  As such, this rating decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a); 20.302 
(1999).

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if the 
Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable possibility 
that, when viewed in the context of all the evidence, it 
would change the outcome.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999), interpreting and applying a decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The three 
step process that must now be followed for reopening 
previously denied claims is: first it must be determined 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West 12 Vet. App. 203 
(1999) (en banc).  In addition, Hodge overruled Colvin and 
its progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 11, 20-21 (1998).  In determining whether newly 
submitted evidence is material under the caselaw discussed 
above, we are further guided by the Federal Circuit Court's 
discussion of the "uniquely pro-claimant" quality of the 
veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, supra, at 1363.

At the time of the July 1989 decision, the RO had before it 
for consideration the veteran's service medical records, 
together with VA and private medical records.  The veteran's 
service medical records revealed that he was seen in July 
1970 (apparently during boot camp at Fort Polk, Louisiana) 
complaining of a stiff neck, and that he had been in an 
automobile accident three months prior.  A May 1970 record 
indicates that the veteran was treated for a concussion, 
apparently subsequent to a truck accident (these records are 
somewhat illegible).  There is no indication that he received 
further treatment for neck pain during service, and the 
report of his July 1973 separation examination is negative 
for a neck disability.  

Private medical reports of record at the time of this 
decision indicated that the veteran injured his neck in 1983 
when he either fell from or struck part of a fire truck, and 
that he ultimately underwent surgery in May 1984; 
specifically, he underwent a right cervical disc removal and 
fusion of the C5-6 vertebrae.  There was also an indication 
that the veteran injured his neck in 1979 (see, for example, 
an August 1987 report from Community Health Foundation of 
Man, West Virginia, Inc., and a March 1984 letter from I. B. 
Keller, M.D.  In the March 1994 letter from Dr. Keller, it 
was noted that old X-rays showed a compression fracture of 
C6). 

The report of a November 1988 VA examination indicates that 
the veteran was diagnosed with post laminectomy state, 
cervical spine, and that the examiner was of the opinion that 
the veteran's neck disability was unrelated to his in service 
neck injury, but rather was related to the 1981 industrial 
accident (the Board assumes that the examiner was referring 
to the accidents noted above).   

In the July 1989 decision, the RO denied the veteran's claim 
for service connection for a cervical spine disability 
because, essentially, while service records showed treatment 
for a stiff neck in 1970, it was apparent that the veteran's 
present cervical spine disability was related to his post-
service accidents.  

In December 1994, the veteran submitted a statement that was 
construed to be an application to reopen the previously 
denied claim for service connection for a cervical spine 
disability.  The newly submitted evidence includes VA medical 
records and the veteran's statements, including those made 
during an RO hearing and a video conference hearing before 
the undersigned. 

The report of a February 1989 VA examination, apparently not 
associated with the record at the time of the July 1989 
decision, notes that a surgical scar about the cervical spine 
region was observed, and that cervical spine motion was 
restricted.  The 1983 surgery (fusion) was noted.  During a 
September 1994 VA psychiatric examination, the veteran 
reported that he injured his neck in 1981 while performing 
his duties as a fire fighter, and the examination report 
notes a diagnosis of, among other things, status post injury 
to the neck.  

During the October 1995 RO hearing, the veteran testified 
that in 1970, while stationed at Fort Polk during advanced 
infantry training, he was involved in a deuce and a half 
truck accident, injured his neck, and was knocked 
unconscious.  He stated that he was hospitalized overnight 
and was released with neck stiffness and soreness.  He 
testified that in 1982 or 1983 we was involved in a fire 
truck accident and that it was subsequently discovered, 
during treatment for a neck injury, that he had an old healed 
cervical spine fracture of unknown origin.  The veteran 
stated that he assumed that the old fracture resulted from 
the inservice accident, and added that current symptoms 
include constant pain, radiating to his upper extremities, as 
well as headaches and dizziness.  He also noted that he used 
a TENS unit and took medication to alleviate neck pain.   

VA outpatient treatment records reflect that the veteran was 
seen in August 1995 and had been issued a TENS unit to 
relieve cervical spine pain.  A provisional diagnosis of 
postoperative cervical spine pain was noted at that time.  In 
October 1995, the veteran was seen complaining of arthritic 
neck pain, and severe headaches radiating down his arms.  A 
prosthetics consult for a cervical traction unit was also 
undertaken at that time.  A diagnosis of chronic degenerative 
joint disease was noted in a January 1996 outpatient 
treatment record.  An April 1996 report indicates that the 
veteran presented with chronic back pain.   

In a statement received in May 1996, a fellow serviceman 
indicated that he served in Vietnam with the veteran and was 
personally aware that the veteran had been involved in a 
truck accident and injured his neck while stationed at Fort 
Polk.   

The report of an April 1996 VA psychiatric examination notes 
that the veteran gave a history of breaking his neck in 1983, 
after falling from a fire engine and that he had also injured 
his neck in 1970 while in service.  An August 1996 VA 
examination report indicates that the veteran gave a history 
of breaking his neck in 1983 and 1970.  In both reports, a 
relevant diagnosis of "neck injury, as per [veteran] 
report" is noted.  A diagnosis of status post fusion of C5-6 
is listed in the report of a October 1998 VA psychiatric 
examination.  

Finally, during the September 1999 video conference, the 
veteran again testified that he was involved in a truck 
accident in 1970, and that the neurosurgeon (Dr. Keller) who 
performed the 1983 fusion indicated that the cervical spine 
fracture dated back three years.  He noted that he has not 
been told that his neck problems were related to his 
inservice injury.  He related that current symptoms included 
severe pain and arthritis.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a cervical spine disability.  The 
evidence presented by itself, or along with evidence 
previously submitted, is not so significant that it must be 
considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (1999).  The newly submitted medical 
evidence simply shows that the veteran currently suffers from 
a cervical spine disability, a diagnosis that was also 
documented in the evidence of record at the time of the July 
1989 decision.  This evidence does not in any way indicate 
that the veteran's cervical spine disability was incurred in 
or aggravated by his active military service, or is otherwise 
related to service.  As such, this "new" evidence is 
cumulative of the evidence previously of record. 

The Board points out that the veteran's lay statements to the 
effect that he suffers from a cervical spine disability that 
had its onset in service are not sufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993). 

In sum, the Board finds that new and material evidence has 
not been presented sufficient to reopen the claim of service 
connection for a cervical spine disability.  The evidence 
presented by itself, or along with evidence previously 
submitted, is not so significant that it must be considered 
to fairly decide the merits of these claim.  38 C.F.R. 
§ 3.156 (a) (1999).  Essentially, the "new" evidence of 
record is similar to the evidence considered in the July 1989 
decision.  


ORDER

Service connection for hepatitis is denied.  

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a cervical 
spine disability, the appeal in this regard is denied.


REMAND

The veteran and his representative also contend, in 
substance, that an increased evaluation for the veteran's 
service-connected PTSD is warranted.  The Board finds that 
the veteran has submitted evidence that is sufficient to 
justify a belief that this claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, VA has a duty to assist him 
in the development of facts pertinent to his claim.  Id.  In 
this regard, it is noted that recently submitted evidence 
includes a copy of a favorable decision rendered by the  
Social Security Administration (SSA) in August 1999.  
However, it appears that some of the medical evidence - to 
include psychiatric evaluation reports - reviewed by SSA in 
making their decision has not been associated with the claims 
folder.  It is noted that the duty to assist includes 
obtaining SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  These records should be obtained prior to 
further appellate adjudication.  

The Board also notes that in the September 1996 decision that 
addressed the evaluation of PTSD, the RO also denied the 
veteran's claim for service connection for wounds from punjii 
stakes, his application to reopen a previously denied claim 
of entitlement to service connection for tumors of the neck, 
as well as a claim for an increased (compensable) evaluation 
for his service-connected malaria.  In October 1996, the 
veteran filed a notice of disagreement with this decision.  
As such, a statement of the case should be issued by the RO 
regarding these issues.  See 38 C.F.R. § 19.26 (1999); 
Manlincon v. West, 12 Vet. App 238 (1999) (a notice of 
disagreement initiates review by the Board of the RO's 
denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

In view of all of the above, this is REMANDED to the RO for 
the following action:


1.  Unless the veteran advises he does 
not wish to pursue claims for service 
connection for the residuals of punjii 
stake wounds, to reopen his application 
for service connection for neck tumors, 
and an increased rating for malaria, the 
RO should issued a statement of the case 
to the veteran and his representative 
with respect to these matters.  The 
veteran and his representative should be 
informed of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to place any of these issues in 
appellate status.  38 C.F.R. § 19.26 
(1999).

2.  The RO should take the appropriate 
steps to associate with the claims 
folder, the medical evidence reviewed by 
SSA and cited in their August 1999 
decision that found the veteran disabled 
for SSA purposes.  

3.  Thereafter, the RO should review the 
veteran's claim for an increased 
evaluation for his service-connected 
PTSD.  The RO is reminded that 
consideration should again be given to 
both the "old" and "new" rating 
criteria pertaining to psychiatric 
disorders.  (In doing so, the RO should 
be mindful of the effective date of the 
change in regulation, i.e. prior to 
November 7, 1996, the old criteria should 
be considered, and subsequent to that 
date, both the old and new should be 
considered, and the more favorable rating 
assigned.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) and Rhodan v. 
West, 12 Vet. App. 55 (1998)).  
Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations.  He and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals







